DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.
Applicant’s amendment, filed 12/10/2020, has been entered.
Claim 1 has been canceled.
Claim 24 has been added.
	Claims 2-24 are pending.
Claims 8-16 and 18 and 20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected, there being no allowable generic or linking claim. 
Claims 2-7, 17 and 19-24 are currently under examination as they read on an antibody that binds specifically to PCSK9 with a higher affinity at pH 7.4 than at pH 6.0.

This Office Action will be in response to Applicant's argument/remarks, filed 12/10/2020.
The Rejections of Record can be found in the previous Office Actions, mailed 11/12/2019.

Claim Rejections - 35 USC § 112 First Paragraph
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-7, 17 and 19-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 “[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the  claims.”).  A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”) 
In the instant case, the specification discloses several examples of antibodies bind PCSK9 and their respective KD at pH 7.4(e.g., 21B12 and 31H4).  However, the claims broadly encompass any PCSK9-specific antibody that have a higher binding affinity at pH 7.4 than at pH D and Koff values.  The present claims attempt to claim every antibody to PCSK9 with the recited binding affinity to PCSK9, wherein the instant specification does not describe representative examples to support the full scope of the claims because the instant specification discloses only a few exemplary antibodies, e.g., 21B12, 31H4.
Given the well known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention;  one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genera of any antibody binding PCSK9 and possessing the identified functions as indicated above, and broadly encompassed by the claimed invention. One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.
With regards to the newly added claim, it is noted that the rejection is applicable as it recites a product-by-process limitation and still encompass the same breadth as the independent claim to which it depends from.

Response to Applicant’s argument
	Applicant argues that, while relying on antibodies 1A12, 8A3, 9H6, 9C9 and 23B5, that the specification disclosed sufficient representative species of the claimed genus.  In response, it is noted that these antibodies do not share any common structure that would allow one of 
	As Applicant points out that the Federal Circuit’s opinion confirmed that written description can be satisfied through structure-function correlation or representative number of species.  Here, given the high polymorphism of antibodies the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention; therefore, the above listed antibodies are not sufficient representative of the genus.  
The present claims require the claimed antibody to have certain functional property, i.e, binding PSK9 with higher affinity at pH 7.4 than at pH 6.0.  As not all PCSK9-binding antibodies have this functional property, the disclosure of the instant specification as-filed fails to provide a disclosure of which structure/sequences are required for the antibody to have the specific pH-dependent preferential binding.  As such, the specification failed to provide a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of the claimed anti-PCSK9 antibodies with the functional property of being pH-dependent binding encompassed by the claimed invention.
	Applicant’s argument has been considered but has not been found convincing.  Therefore, the rejection is maintained.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12/903,084, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In particular, it is noted that the subject matter of claims 2-20 of the present application is not supported by the disclosure of '084 application.  The closest disclosure on pH-dependent binding in ‘084 application is Table 7.2 that shows three antibodies binding PCSK9 with higher KD value at pH 7.4 than at pH 6.0, which is the opposite of that of the elected species, i.e., binding PCSK9 with lower affinity at pH 7.4 than at pH 6.0.  Excluding the above mentioned disclosure on pH-depending binding, there does not appear to be any disclosure to support any antibody that binds PCSK9 with higher affinity at pH 7.4 than at pH 6.0.
As such, the priority date for claims 2-7, 17 and 19 has been accorded the effective filing date of parent application USSN 13/174423, i.e., 06/30/2011.


Response to Applicant’s argument
	Applicant relies on the disclosure of the few specific antibodies in the ‘084 Application for written support of the claimed genus.
	In response, it is noted that written description requirement applies when determining whether or not the claims get the benefit of an earlier-filed application.  That is because 35 USC 120 requires that in order to get benefit, the claimed invention must be disclosed in the priority document in the manner consistent with 112/1st Written Description.
	As noted above in the 112/1st, given the high polymorphism of antibodies the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention; therefore, the above listed antibodies are not sufficient representative of the genus.  With regard to structure-function, the problem here is that the instant specification fails to provide a disclosure of which structure/sequences are required for the antibody to have the specific pH-dependent preferential binding.  A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 
	The present claims require the claimed antibody to have certain functional property, i.e, binding PSK9 with higher affinity at pH 7.4 than at pH 6.0.  As not all PCSK9-binding antibodies 
Applicant’s argument has been considered but has not been found convincing.  Therefore, the determination of priority stands.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.


The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the pre-AIPA 35 U.S.C. 102(e)).
Claims 2-7, 17 and 19-24 rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Pons et al. (US 2011/0229489 A1, see entire document).
Applicant’s argument has been considered in full but has not been found convincing for reasons of record.  The rejection of record can be found in the previous Office Action, mailed 08/13/2015.  The rejection of record is applicable to the newly added claim as it recites product-by-process limitation does not distinguish from teachings of prior art.
Applicant argues that Pons is not prior art because priority application ‘084 provides sufficient support for the present claims by relying on the specific antibodies disclosed.  Applicant’s argument and Examiner’s response are essentially same as above.
The rejection of record is applicable to newly added claim 23 as Pons et al. taught human antibodies ([0061]) which would comprise human lambda light chain constant region set forth in SEQ ID NO: 156 as evidenced by the instant specification (see specification [0460]).  
The rejection is hereby maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

s 2-7, 17 and 19-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sleeman et al. (US 2013/0085266 A1) in view of Ito et al. (FEBS 1992, 309:85-88).
Applicant’s argument has been considered in full but has not been found convincing for reasons of record.  The rejection of record can be found in the previous Office Action, mailed 08/13/2015.  The rejection of record is applicable to the newly added claim as it recites product-by-process limitation does not distinguish from teachings of prior art.
Applicant’s argument and Examiner’s response regarding priority issue are essentially same as above.  Therefore, the rejection is maintained. 

Conclusion
No claim is allowed.

All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        May 17, 2021